t c summary opinion united_states tax_court francine edwards petitioner v commissioner of internal revenue respondent docket no 10467-05s filed date francine edwards pro_se jamie j song for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether the court has jurisdiction in this proceeding to review the grant by the internal_revenue_service irs of innocent spouse relief to petitioner’s former spouse and petitioner’s liability should be limited to percent of the deficiency background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petition was filed petitioner resided in fall river massachusetts petitioner and jacob edwards former spouse filed a joint federal_income_tax return for petitioner and her former spouse reported dollar_figure on line total income respondent’s third party payer reports however showed that petitioner received and failed to report the following items of income dollar_figure as compensation_for services reported on a form_w-2 wage and tax statement dollar_figure in unemployment_compensation reported on a form 1099-g certain government payments dollar_figure in interest reported on a form 1099-int interest_income and dollar_figure in gross distributions from an individual_retirement_account reported on a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc respondent initiated an examination based on the third party payer reports during the examination petitioner’s former spouse filed a form_8857 request for innocent spouse relief and respondent granted his request pursuant to sec_6015 the former spouse was relieved from joint_and_several_liability with respect to the deficiency thereafter respondent issued a notice_of_deficiency to petitioner determining a dollar_figure deficiency petitioner has since conceded that she received and failed to report the items of income discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden to prove that the determinations are in error see rule a 290_us_111 but the burden_of_proof on factual issues that affect a taxpayer’s tax_liability may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to such issue see sec_7491 the burden will shift only if the taxpayer has complied with the substantiation requirements and has cooperated with the commissioner’s reasonable requests for witnesses information documents meetings and interviews see sec_7491 petitioner has not alleged or proven that sec_7491 applies accordingly the burden remains on her review of the irs’s decision to grant innocent spouse relief petitioner contends that the irs erred in granting innocent spouse relief to her former spouse because he knew about the unreported items of income and shared in the proceeds of their tax_refund the tax_court is a court of limited jurisdiction and can exercise its jurisdiction only to the extent provided by congress sec_7442 88_tc_1175 85_tc_527 see also rules a b with respect to innocent spouse relief claims the court has three jurisdictional bases for reviewing a claim as an affirmative defense in a deficiency redetermination proceeding pursuant to sec_6213 as a stand-alone petition pursuant to sec_6015 where the commissioner has issued a final_determination denying the electing spouse’s claim for relief or the commissioner has failed to rule on the claim within months of its filing and in the context of a petition for review of a lien or levy action pursuant to sec_6320 or sec_6330 see sec_6015 sec_6213 sec_6214 sec_6320 sec_6330 d 119_tc_267 affd 360_f3d_361 2d cir see also 114_tc_354 baumann v commissioner tcmemo_2005_31 hale exemption trust v commissioner tcmemo_2001_89 with respect to a nonelecting spouse sec_6015 does not provide an independent basis for this court to exercise its jurisdiction and to review the irs’s decision to grant relief unless there is a deficiency proceeding where the claim is raised as an affirmative defense by the electing spouse pursuant to sec_6213 the electing spouse has filed a petition with the court under sec_6015 or there is a petition for review of a lien or levy action pursuant to sec_6320 or sec_6330 and the claim for innocent spouse relief is raised as a defense pursuant to sec_6330 see maier v commissioner f 3d pincite cf hale exemption trust v commissioner supra 115_tc_118 corson v commissioner supra baumann v commissioner supra this results because sec_6015 contemplates that the court have jurisdiction only when the electing spouse has timely filed a petition and has satisfied certain other requirements the nonelecting spouse is only afforded a right to notice and an opportunity to intervene once the electing spouse has initiated a proceeding in this court see sec_6015 see also rules a b a and b b here the electing spouse did not petition the court for review under sec_6015 the petition for review did not arise within the context of a lien or levy action pursuant to sec_6320 or sec_6330 and the issue was not raised as an affirmative defense within our traditional deficiency jurisdiction pursuant to sec_6213 therefore the court lacks jurisdiction to review the irs’s decision to grant innocent spouse relief to petitioner’s former spouse joint_and_several_liability petitioner contends that she should not be liable for the full amount of the deficiency rather she argues her liability should be limited to percent since it was a joint_return her former spouse knew about the unreported items and he received the benefits of the erroneous joint_return ie she alleges that he received half of the dollar_figure refund and had the items been reported correctly the refund would have been about dollar_figure in general sec_6013 provides that if a joint_return is filed the tax is computed on the individuals’ aggregate income and liability for the resulting tax is joint_and_several see also sec_1_6013-4 income_tax regs a fundamental characteristic of joint_and_several_liability is that the irs at its option may proceed against the taxpayers separately and may obtain a separate judgment against each see 44_tc_420 the decision to assess or not assess tax against one of the spouses who filed a joint_return does not prevent the irs from proceeding against the other see id see also 98_tc_383 therefore the court has no basis for limiting petitioner’s liability to percent as she requests this is especially true in the light of the fact that petitioner does not qualify for innocent spouse relief in her own right since she admits to receiving and failing to report the items of income petitioner does not qualify for relief under sec_6015 because she cannot establish that she did not know or had no reason to know that there was an understatement_of_tax when she signed the return see sec_6015 and because the items giving rise to the deficiency were directly allocable to petitioner sec_6015 does not provide any avenue for relief see also sec_1_6015-3 income_tax regs stating that erroneous items of income are allocated to the spouse who was the source of the income finally it is not inequitable to hold petitioner liable for the deficiency since she fails one of the threshold conditions for relief ie the income_tax_liability from which the requesting spouse seeks relief is attributable to an item of the other spouse revproc_2003_61 sec_4 2003_2_cb_296 see also id sec_4 a iii b c b pincite stating that actual knowledge of the item giving rise to the deficiency weighs strongly against relief accordingly respondent’s determination is sustained to reflect the foregoing decision will be entered for respondent
